Title: From Benjamin Franklin to Charles James Fox, 10 May 1782
From: Franklin, Benjamin
To: Fox, Charles James


Sir,
Passy, May 10th. 1782.
I received the Letter you did me the honour of writing to me by Mr Grenville, whom I find to be a very sensible, judicious and amiable Gentleman. The Name I assure you does not with me lessen the Regard his excellent Qualities inspire. I introduced him as soon as possible to M. De Vergennes; he will himself give you an Account of his Reception. I hope his Coming may forward the blessed Work of Pacification, in which for the sake of Humanity no time should be lost; no reasonable Cause, as you observe, existing at present, for the continuance of this abominable War. Be assured of my best Endeavours to put an End to it. I am much flatter’d by the good Opinion of a Person whom I have long highly esteem’d, and I hope it will not be lessen’d by my Conduct in the Affair that has given Rise to our Correspondence.
With great Respect, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Honble. C. J. Fox Esqr Secretary of State, &c
 
Endorsed: Passy May 10th: 1782. Dr. Franklin. R. 14th: (by Lauzun.)
